               Case 2:20-cv-00757-MJP Document 25 Filed 04/15/21 Page 1 of 2




 1
                                                             HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
     SUSAN CUSTER, an individual,                       No. 2:20-cv-00757-MJP
11                          Plaintiff,                  ORDER EXTENDING DEADLINES
12           v.
                                                        Clerk’s Action Required
13   CHANDLER SMITH and “JANE DOE”
     SMITH, husband and wife and the marital
     community composed thereof, BNSF
14   RAILWAY COMPANY, a Delaware
     corporation licensed to do business in the State
15   of Washington, and JOHN DOE BUSINESS
     ENTITIES I-V; jointly and severally,
16
                            Defendants.
17

18          The Court, having reviewed the parties’ Joint Stipulated Motion to Extend Deadlines

19   filed on April 13, 2021, in this matter, and finding good cause therefore, hereby continues the

20   following deadlines:

21          (1)          Reports from expert witness under FRCP 26(a)(2) due June 18, 2021;

22          (2)          All motions related to discovery filed by and noted on the motion calendar on
                         the third Friday thereafter (see CR7(d)): July 30, 2021; and
23
            (3)          Discovery completed by August 27, 2021.
24
                                                                     MONTGOMERY SCARP & CHAIT, PLLC
                                                                         1218 Third Avenue, Suite 2500
                                                                           Seattle, Washington 98101
       -1                                                                  Telephone (206) 625-1801
      [2:20-cv-00757]                                                      Facsimile (206) 625-1807
               Case 2:20-cv-00757-MJP Document 25 Filed 04/15/21 Page 2 of 2




 1               IT IS SO ORDERED this 15th day of April, 2021.

 2

 3

 4                                                           A
                                                             Marsha J. Pechman
 5                                                           United States District Judge
     Submitted by:
 6
     GLP Attorneys, P.S., INC
 7
     s/Sarah Fleming
 8   Sarah Fleming, WSBA #43304
     2601 Fourth Avenue, Floor 6
 9   Seattle, WA 98121
     Tel. (206) 388-1375
10   Fax (206) 488-4640
     sfleming@glpattorneys.com
11   Counsel for Plaintiff
12   Montgomery Scarp & Chait PLLC
13    s/ Michael Chait
     Michael Chait, WSBA # 48842
14   1218 Third Ave., Suite 2500
     Seattle, WA 98101
15   Tel. (206) 625-1801
     Fax (206) 625-1807
16   mike@montgomeryscarp.com
     Counsel for Defendant
17

18

19

20

21

22

23

24
                                                                  MONTGOMERY SCARP & CHAIT, PLLC
                                                                      1218 Third Avenue, Suite 2500
                                                                        Seattle, Washington 98101
       -2                                                               Telephone (206) 625-1801
      [2:20-cv-00757]                                                   Facsimile (206) 625-1807
